Citation Nr: 1812106	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss with serous otomastoiditis.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claims on appeal for additional development in March 2017.


FINDINGS OF FACT

1.  The Veteran's right ear disability has been manifested by no worse than level II hearing loss without the presence of active suppuration or aural polyps.

2.  The Veteran's right knee is manifested by range of motion from zero degrees extension to no worse than 90 degrees flexion with pain on active motion, passive motion, weight-bearing, and nonweight-bearing.

3.  The Veteran's right knee disability results in slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for right ear hearing loss with serous otomastoiditis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code (DCs) 6100, 6200 (2017).

2.  The criteria for a rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 (2017).

3.  The criteria for a separate 10 percent rating, but no higher, for right knee instability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


II. Right Ear Hearing Loss

Specific Rating Criteria

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

If impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned level I hearing impairment subject to the provisions of 38 C.F.R. § 3.383 for special considerations for paired organs.  See 38 C.F.R. § 4.85(f).

Chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) are rated under DC 6200 with a 10 percent rating warranted during suppuration or with aural polyps.  38 C.F.R. § 4.87, DC 6200.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a zero percent rating, a zero percent rating will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.

Facts and Analysis

The Veteran contends that he should have a compensable rating for his service-connected right ear disability.  He was afforded a VA audiological examination in regard to this claim in March 2010.  The examiner reported the following pure tone thresholds, in decibels:

March 2010

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
25
35
50
32.5

The average pure tone threshold was 32.5 with a speech discrimination score of 92 percent.  The results correspond to level I hearing loss in the right ear and reflect a noncompensable disabling evaluation for the Veteran's right ear hearing loss.  38 C.F.R. § 4.85.  

Thereafter, in December 2012, the Veteran was afforded a VA examination in regard to ear conditions.  The Veteran reported experiencing flare-ups of right ear pain several times a year, but denied seeking treatment for an acute or chronic ear infection in the prior twelve months.  The examiner reported a diagnosis of serous otomastoiditis and found that the Veteran experiences hearing loss, but did not find the presence of active suppuration and aural polyps.

Subsequently, in January 2013, the Veteran was afforded another audiological examination in regard to this claim.  He reported experiencing difficulty hearing in noisy environments, group situations, at a distance, and not being able to hear clearly.  The examiner reported the following pure tone thresholds, in decibels:

January 2013

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
30
35
45
36.25

The average pure tone threshold was 36.25 in the right ear with a speech discrimination score of 90 percent.  The results correspond to level II hearing loss in the right ear and reflect a noncompensable disabling evaluation for the Veteran's right ear hearing loss.  38 C.F.R. § 4.85.  

Then, pursuant to the March 2017 Board remand, the Veteran was again afforded an audiological examination in regard to his service-connected right ear disability in May 2017.  The audiological examiner reported the following pure tone thresholds, in decibels:

May 2017

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
35
55
32.5

The average pure tone threshold was 32.5 in the right ear with a speech discrimination score of 98 percent.  The results correspond to level I hearing loss in the right ear and reflect a noncompensable disabling evaluation for the Veteran's right ear hearing loss.  38 C.F.R. § 4.85.  

Thereafter, in June 2017, the Veteran was examined by an otolaryngologist in regard to his ear conditions.  The examiner found that the Veteran was diagnosed with chronic nonsuppurative otitis media in 1980 and chronic mastoiditis in 1981.  While the examiner found that the Veteran experiences right ear hearing loss and tinnitus, he did not find the presence of active suppuration or aural polyps.

In consideration of this evidence, the Board finds a compensable rating for the Veteran's right ear disability is not warranted at any point during the appeal.  In a July 2013 VA Form 9, the Veteran contended that his hearing loss should be rated at a compensable level.  In addition, in a September 2014 VA Form 9 he reported that he cannot hear conversation unless he is looking directly at the speaker.  However, the mechanical hearing testing of record shows that the Veteran's hearing loss is correctly evaluated as noncompensably disabling because he experiences no worse than level II hearing loss in his right ear and his left ear is not service connected.

In addition, the findings do not show an exceptional pattern of hearing impairment and, thus, 38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Moreover, because the right ear hearing loss is not compensable, the left ear is considered at level I hearing impairment.  See 38 C.F.R. §§ 3.383(a)(3); 38 C.F.R. § 4.85(f).  

Furthermore, the Board finds that a compensable rating is not warranted for the Veteran's serous otomastoiditis, which is also considered as part of the service-connected disability.  In this regard, at no time during the appeal period has the Veteran reported experiencing or been found to experience active suppuration or aural polyps.  In the absence of such symptoms, a compensable rating is not warranted for such disability.  38 C.F.R. §§ 4.31, 4.87 DC 6200.

The Board notes that the other manifestation of the ears is shown to be tinnitus.  The Veteran is already service connected for tinnitus at a 10 percent rating and he rating for that specific condition is not on appeal.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a compensable rating for right ear hearing loss with serous otomastoiditis, the benefit-of-the-doubt rule is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a compensable rating is not warranted.


III. Right Knee

Specific Rating Criteria

The Veteran's right knee has been rated under DC 5010.  DC 5010 is for arthritis due to trauma and substantiated by x-ray findings and is rated under DC 5003 for arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5010.  Under DC 5003, degenerative arthritis established by x-ray evidence will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  In the absence of limitation of motion, a 10 percent rating is warranted when arthritis effects two or more major joints or two or more minor joint groups.  The next higher rating, 20 percent, is warranted when arthritis effects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

For limitation of flexion of the leg, a noncompensable rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

For limitation of extension, a noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Additionally, pursuant to 38 C.F.R. § 4.71a , DC 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  Separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Facts and Analysis

The Veteran contends that his service connected right knee arthritis should be rated higher than 10 percent.  In this regard, in a February 2010 statement, he reported receiving steroid shots in his right knee due to increased pain.  In a February 2013 VA Form 9, the Veteran stated that the March 2010 VA examiner was not thorough and did not provide correct medical opinions.  Then, in a September 2014 VA Form 9, the Veteran reported experiencing flare-ups three times per month that result in pain that prevents him from walking.

The Veteran was afforded a VA examination in regard to this claim in March 2010.  The Veteran reported that he experiences giving way, instability, pain, stiffness, weakness, and flare-ups every one or two months.  However, the Veteran also reported that these flare-ups do not cause additional limitation of motion or functional impairment.  The examiner noted that the Veteran had arthroscopic surgery on his right knee in 1983.  The examiner found that x-ray testing showed the presence of degenerative joint disease with patellofemoral joint involvement, old Osgood Schlatter's, and chondrocalcinosis of menisci.  He reported right knee flexion of 110 degrees and extension to zero degrees.  He also reported objective evidence of pain following repetitive motion, but without additional loss of range of motion.  The examiner noted the presence of crepitus, heat, and tenderness.  He concluded that the disability causes the Veteran to experience problems with lifting and carrying, decreased strength, and lower extremity pain.  Another VA examiner provided an addendum opinion in December 2012.  This opinion clarified that Osgood Schlatter's disease is a condition that develops in adolescents and that the Veteran's Osgood Schlatter's disease is currently asymptomatic.

Thereafter, the Veteran was afforded a second VA examination in regard to this claim in November 2013.  The Veteran reported that he experiences limitation of movement and right knee pain and swelling that requires him to rest periodically.  He also reported regularly using a knee brace and constantly using a cane.  He denied experiencing flare-ups.  The examiner noted diagnoses of right knee strain with patella chondromalacia and Osgood Schlatter's Disease and reported that x-ray testing showed the presence of degenerative arthritis.  The examiner reported right knee flexion of 95 degrees with painful motion beginning at 85 degrees.  He reported right knee extension to 40 degrees with painful motion beginning at 25 degrees.  The examiner did not find a change in flexion or extension following repetitive motion testing.  The examiner reported that the Veteran experiences less movement than normal, pain on palpation, and interference with sitting, standing, and weight-bearing in regard to his right knee.  He reported that the Veteran has strength in his right knee on flexion and extension of 4 out of 5.  The examiner did not find objective indications of instability, patellar subluxation or dislocation, shin splints, or scarring.  Thereafter, the examiner provided an addendum opinion in February 2014 to clarify his findings in regarding the Veteran's right knee extension test results.  He stated at such time that, during the November 2013 examination, the Veteran could not extend his right knee beyond 10 degrees with pain starting at 15 degrees.  

Subsequently, the Veteran was afforded another VA examination in June 2014.  During the examination, the Veteran reported experiencing daily right knee pain of 9 out of 10, increased pain with weight-bearing activity, and being unable to move the knee when he has pain.  He also stated that he constantly uses a knee brace and occasionally uses a cane.  However, the Veteran denied experiencing flare-ups of his right knee disability.  The examiner reported right knee flexion of 90 degrees with painful motion beginning at zero degrees.  He reported right knee extension to 0 degrees with painful motion beginning at zero degrees.  He also reported right knee flexion of 90 degrees with painful motion beginning at zero degrees following repetitive use testing.  The examiner stated that the Veteran experiences pain on palpation, recurrent pain and swelling, and muscle strength of 4 out of 5 on right knee flexion and extension.  The examiner did not find that the Veteran exhibited instability during testing or the presence of surgical scarring.  

Pursuant to the Board's March 2017 remand, the Veteran was examined again in regard to this claim in July 2017.  During the examination, the Veteran reported taking medication to treat his right knee pain and using a knee brace daily and a cane at times.  He also reported that his knee becomes swollen, causes him trouble walking long distances and standing on concrete, and prevents him from kneeling.  However, the Veteran denied experiencing flare-ups.  The examiner reported right knee flexion of 105 degrees and right knee extension to zero degrees with painful motion noted during the examination as causing functional loss.  He did not find any additional range of motion was lost on repetitive testing.  He noted that the Veteran experiences pain on passive motion and on weight-bearing and non-weight bearing.  The examiner found that the Veteran experiences functional impact of in terms of limitations on repetitive bending, sitting or standing for long periods of time, walking long distances, and the amount of weight he can lift.  The examiner did not find that the Veteran exhibited reduced muscle strength or instability during testing.  He also denied the presence ankylosis, dislocation of semilunar cartilage, and scarring of the right knee.  The examiner reported that the Veteran experiences pain, weakness, fatigability, or incoordination that would limit functional ability when the joint is used repeatedly over a period of time, but could not estimate such additional functional loss without resorting to mere speculation.

The Board finds that a rating in excess of 10 percent for right knee arthritis is not warranted.  In this regard, the Veteran's right knee is one major joint.  38 C.F.R. § 4.45(f).  As the Veteran's right knee arthritis and painful motion only affect one major joint, a 20 percent rating is not warranted under DC 5010.  

In addition, during the period on appeal the Veteran's right knee flexion was, at worst, limited to 90 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260; DeLuca, 8 Vet. App. at 202.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is still contemplated by the 10 percent rating already assigned.  Mitchell, 25 Vet. App. at 32.

The Board notes that the November 2013 VA examination report stated that the Veteran's right knee extension was limited to 40 degrees with pain beginning at 35 degrees.  As it is impossible that pain began past the limit of the Veteran's range of motion, the examiner was asked for an addendum opinion.  The examiner reported in a February 2014 addendum opinion that he remembered the Veteran had right knee extension of 10 degrees with pain beginning at 15 degrees.  However, findings provided based on the examiner's memory of an examination conducted three months prior are of questionable reliability and given that the recollection was not similar to the recorded results.  Furthermore, the Veteran was found to have right knee extension to zero degrees during the June 2014 and July 2017 examinations.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's right knee is limited to extension of 10 degrees or greater and that the November 2013 examination is not persuasive as to the correct measurement of extension.  In addition, the credible extension range of motion findings of record do not show pain on motion prior to zero degrees extension.

Moreover, based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  While the Veteran reported experiencing flare-ups of his right knee disability during the March 2010 VA examination, he denied that they result in any loss of range of motion or functional impairment.  In addition, the Veteran denied experiencing any flare-ups of his right knee disability during the other examinations of record, which contradicts his September 2014 report of experiencing flare-ups.  Thus, the Board does not findings as to range of motion testing conducted during a flare-up or an opinion estimating range of motion during flare-ups is applicable in this case.  Furthermore, the May 2017 examiner took into account pain on weight-bearing, nonweight-bearing, and active motion.  Accordingly, the Board finds that the assignment of a rating in excess of 10 percent based on disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

However, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether a separate 10 percent rating for right knee instability is warranted under DC 5257.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In this regard, the Veteran reported using a knee brace on his right knee either regularly or constantly throughout the period on appeal.  In addition, during the March 2010 examination, the Veteran reported experiencing instability and giving way due to right knee disability.  The Veteran's persistent use of a knee brace on his right knee and credible reports of instability are sufficient to establish the presence of right knee instability as medical evidence is not categorically required in this regard.  However, as the VA examinations of record did show moderate or severe recurrent subluxation or lateral instability even during testing meant to elicit this type of information, a separate rating in excess of 10 percent for slight instability is not warranted.  38 C.F.R. §§ 4.71a, DC 5257.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for right knee arthritis, there is no doubt to be resolved, and a higher rating is not warranted.  However, the evidence supports a separate 10 percent rating, but no higher, for right knee instability.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.





	(CONTINUED ON NEXT PAGE)





ORDER

A compensable rating for right ear hearing loss with serious otomastoiditis is denied.

A rating in excess of 10 percent for right knee arthritis is denied.

A separate 10 percent rating for instability of the right knee is granted, subject to the criteria governing the award of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


